                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF GEORGIA
                                   SAVANNAH DIVISION


         DORIAN FRANK O'KELLEY,

                Petitioner,

         V.                                            CASE NO. CV415-104


         WARDEN,

                Respondent.



                                      ORDER


              Before the Court are Petitioner's Motion for Leave to Appear

   Pro Hac Vice as to Vanessa J. Carroll (Doc. 94), Motion to Waive

   Pro        Hac Vice Admission   Fee as to Vanessa    J. Carroll (Doc.    95),

   Motion for Leave to Appear Pro Hac Vice as to Cory H. Isaacson

   (Doc. 95), and Motion to Waive Pro Hac Vice Admission Fee as to

   Cory H. Isaacson (Doc. 97). Because the Court is satisfied that

   the two named attorneys have complied with the requirements of

   Local R^]/e 83.4, Petitioner's motions (Doc. 94; Doc. 96) are
         LO

S-^RBHTED           n addition, the Court finds that there is good cause to
,^III ^
               tl   pro hac vice admission fee in this case. Accordingly,

""'^etStioln^^'s motions to waive pro hac vice admission fees (Doc.
 - '/>

z'j 95;^DocUJ 97) are also GRANTED.

              SO ORDERED this /3-— day of February 2019.


                                         WILLIAM T. MOORE, JR.'
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN   DISTRICT OF GEORGIA
